Citation Nr: 1231154	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lung disorder, to include black lung disease, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1969.  His death occurred in March 2010.  The appellant is the Veteran's surviving spouse.  

Prior to his death, the Veteran initiated a claim for service connection for a lung disorder and this appeal stems from a rating decision entered in July 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denying that claim.  Pursuant to the Veteran's request, he was afforded a videoconference hearing before the Board in August 2006, a transcript of which is of record.  This was followed by entry of the Board's decision of July 2007, denying the claim for service connection for a lung disorder.  

An appeal to the United States Court of Appeals for Veterans Claims (Court) followed.  The Court by its memorandum decision of January 2010 vacated the Board's July 2007 decision on the basis of the Board's breach of its duty to assist the Veteran in failing to obtain records from the Social Security Administration (SSA) and to afford the Veteran a VA medical examination.  The Court further noted that VA had failed to notify the Veteran of the unavailability of his service treatment records and his right to submit alternate forms of evidence.  The case was remanded by the Court to the Board for further actions.  

In August 2010, the Board was made aware of the Veteran's death in March 2010 and, in response, dismissed the pending appeal by its August 2010 decision on the basis that it lacked jurisdiction.  An appeal to the Court was taken in December 2010, and while that appeal remained pending, an attorney, Kenneth Carpenter, appointed by the appellant moved VA to substitute the appellant for the Veteran in the pending appeal.  That motion was referred to the RO, which by its rating decision of July 2011 determined that the appellant was eligible for substitution in the pending appeal and that appeal was then reinstated and returned to the Board for additional review.  The Court then dismissed the pending appeal by its February 2012 order.  

While this matter was pending before the Board and Court, the appellant has raised an additional issue, that of entitlement to service connection for the cause of the Veteran's death.  This is referred to the RO for initial development and adjudication.  

This appeal is REMANDED directly to RO for additional actions.  VA will notify the appellant if further action is required on her part.


REMAND

Actions requiring remand are needed for compliance with the Court's order of January 2010.  Those actions, as indicated above, are predicated upon the Court's acknowledgement of the VA's failure to comply with its duties to notify and assist in connection with the pending claim, now an accrued claim, for service connection for a lung disorder, inclusive of black lung disease.  Included in those actions, as set forth by the Court, was the conduct of a VA medical examination, and while a VA examination is not now possible, remand to obtain a VA medical opinion as to the medical questions raised by this appeal is necessitated.  

Accordingly, this case is REMANDED to the RO for the following actions:

1.  Ensure compliance with the VA's duty to notify the appellant of the information and evidence needed to substantiate the claims now before the Board and division of responsibility between herself and VA in obtaining Federal and non-Federal records.  Also, notify the appellant of her right to request assistance from VA in obtaining pertinent evidence she satisfactorily identifies as pertinent to either claim.  

2.  Enter a formal determination as to the unavailability of all of the Veteran's service treatment records and notify the appellant in writing of this and her right to submit alternate forms of evidence in support of her entitlement to the benefits sought, with examples of what that evidence might reasonably include.  

3.  Obtain for association with the other evidence on file any and all medical and administrative records compiled or utilized by the SSA in determining the Veteran's entitlement to SSA disability benefits.  

4.  Obtain for inclusion in the Veteran's VA claims folder, all pertinent records of VA treatment not already on file.  

5.  Thereafter, obtain a medical opinion from a VA medical professional as to the likelihood that a lung disorder or other disorder that was a direct or contributory cause of the Veteran's death was incurred or otherwise related to his period of military service.  The Veteran's VA claims folder should be made available to the VA reviewer for use in the study of this case and the report of that medical opinion should indicate whether the claims folder was made available and reviewed.  

The VA reviewer is requested to offer a medical opinion as to the following, providing a complete rationale therefor:  

(a)  Is it at least as likely as not (50 percent or greater probability) that any lung disorder of the Veteran, to include black lung disease or pneumoconiosis, originated during his period of military service from April 1968 to January 1969 or is otherwise related thereto or any event occurring during service.  The VA reviewer is advised that, despite the existence of preservice pneumonia, no medical examination at service entrance is available and, thus, the presumption of soundness at service entrance attaches.  The reviewer is further advised that there is no clear and unmistakable evidence of the preexistence of a lung disorder to rebut the presumption of soundness.  The net effect is that the focus of this case is only on the question of the service incurrence of a lung disorder and not upon aggravation of any preexisting disability.  

(b)  What were the direct and contributory causes of the Veteran's death, and is it at least as likely as not (50 percent or greater probability) that any such cause or causes of death had its/their onset during his military service or are otherwise related thereto or any event thereof?

The VA reviewer is informed that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against those matters.  More likely and as likely support the claim; less likely weighs against the claim. 

6.  Lastly, readjudicate the matter or matters on appeal and if any benefit sought by the appellant is not granted to her satisfaction, provide her with a supplemental statement of the case and afford her a reasonable period for a response, before returning the case to the Board for further review.  

No action by the appellant is required until she is further informed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



